Exhibit 10.8

 

FIRST AMENDED AND RESTATED

DIRECTOR COMPENSATION BENEFITS AGREEMENT

 

This First Amended and Restated Director Compensation Benefits Agreement
(hereinafter “Agreement”) is made and entered into effective as of December 29,
2008 by and between HERITAGE BANK OF COMMERCE, a bank organized and existing
under the laws of the state of California (hereinafter the “Bank”) and, Jack W.
Conner, a Director of the Company (hereinafter “Director” or “Participant”);

 

WHEREAS it is the parties’ intent to comply with the final regulations under
Internal Revenue Code Section 409A, issued on April 10, 2007 by the Internal
Revenue Service (IRS) and the Treasury Department;

 

WHEREFORE, the Company and Director hereby agree to amend and restate the prior
Director Compensation Benefits Agreement, effective as of May 24, 2007
(hereinafter “Original Agreement”, and as amended), and further agree that this
Heritage Bank of Commerce First Amended and Restated Director Compensation
Benefits Agreement shall amend, supersede and replace the Original Agreement in
its entirety;

 

WHEREAS, to encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide the Director with a deferred fee
opportunity.

 

WHEREAS, it is the intent of the parties hereto that this plan (evidenced by
this Agreement) be considered an unfunded arrangement maintained primarily to
provide supplemental retirement benefits for the Director, and be considered a
non-qualified benefit plan for the purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); and

 

NOW, THEREFORE, in consideration of the past service and the services to be
performed by the Director in the future, as well as the mutual promises and
covenants contained herein, the Director and the Company agree as follows:

 

A G R E E M E N T

 

1.                                      Terms and Definitions.

 

1.1                               Administrator.  The Bank shall be the
“Administrator” and, solely for the purposes of ERISA, the Named Fiduciary of
this Agreement where a fiduciary is required by ERISA.

 

1.2                               Applicable Percentage. The term “Applicable
Percentage” shall mean that percentage which corresponds with number of “Years
of Service” completed as of the date the Director Separates from Service, or it
shall be One Hundred Percent (100%), as stipulated herein for certain described
events, including but not limited to: (i) a Termination Pursuant to a

 

1

--------------------------------------------------------------------------------


 

Change in Control (as defined herein), provided payments have not yet begun
hereunder or (ii) upon the Director becoming Disabled while serving on the
Board.

 

The Applicable Percentage shall remain in effect until an adjustment occurs upon
the completion of each Year of Service (as defined herein), and until Director
has reached the maximum Applicable Percentage of One-Hundred Percent (100%)
after Nine (9) Years of Service. Subject to the forgoing, the Applicable
Percentage shall be determined in accordance with the following:

 

Completed Years of Service

 

Applicable Percentage

 

Less Than One

 

10%

 

One

 

20%

 

Two

 

30%

 

Three

 

40%

 

Four

 

50%

 

Five

 

60%

 

Six

 

70%

 

Seven

 

80%

 

Eight

 

90%

 

Nine

 

100%

 

 

1.3                               Board of Directors.  The term “Board of
Directors” or “Board” shall mean the Board of Directors of Heritage Bank of
Commerce.

 

1.4                               Change in Control.  A Change in Control shall
be deemed to have occurred upon any of the following events (as such terms are
defined in Section 409A):

 

A.                                   A Change in the Ownership of a
Corporation.  change in the ownership of a corporation occurs on the date that
any one person or persons acting as a group (as defined in Section 409A),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such corporation. The
acquisition of additional stock by the same person or group is not considered to
cause a change in the ownership of the corporation.

 

B.                                     Change in the Effective Control of a
Corporation.  A change in the effective control of the corporation shall be
deemed to occur on either of the following dates:

 

(i)                                     The date any one person, or persons
acting as a group acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or group)
ownership of stock of the corporation possessing thirty percent (30%) or more of
the total voting power of the stock of such corporation; or

 

(ii)                                  The date a majority of members of the
corporation’s board of directors is replaced during any twelve (12) month period
by directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors before the date of the
appointment or election.

 

2

--------------------------------------------------------------------------------


 

C.                                     Change in the Ownership of a Substantial
Portion of a Corporation’s Assets.  A change in the ownership of a substantial
portion of a corporation’s assets shall be deemed to occur on the date that any
one person or group acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately before such acquisition or
acquisitions. No Change in Control shall result if the assets are transferred to
certain entities controlled directly or indirectly by the shareholders of the
transferring corporation.

 

1.5                               The Code.  The “Code” shall mean the Internal
Revenue Code of 1986, as amended (the “Code”).

 

1.6                               Director Benefit.  The term “Director Benefit”
shall mean the annual benefit paid out to Director pursuant to this Agreement.
Unless specified otherwise by the terms of this Agreement and according to the
circumstances giving rise to the Separation from Service, the Director Benefit
shall be calculated by multiplying the following:  (Director’s Years of Service)
X (One Thousand Dollars) X (Applicable Percentage of 100%). The Director Benefit
shall continue to increase with each Year of Service. In addition, the annual
amount of Director Benefits payable under this Agreement shall be increased at
the rate of two percent (2%) each year from the date of commencement of payments
until the death of the Director.

 

As previously stated, the actual amount of the Director Benefit to be paid shall
be determined at the time Director Separates from Service and shall be reduced
to the extent: (i) required under the other provisions of this Agreement;
(ii) required by reason of the lawful order of any regulatory agency or body
having jurisdiction over the Bank; or (iii) required in order for the Bank to
properly comply with any and all applicable state and federal laws, including,
but not limited to, income, employment and disability income tax laws (e.g.,
FICA, FUTA, SDI).

 

1.7                               Disability/Disabled.  For the purposes of this
Agreement, the term “Disability” shall be interpreted in accordance with IRC
409A. Pursuant to IRC 409A, a Participant will be considered Disabled if:

 

A.                                   He is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or

 

B.                                     He is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of
participant’s employer.

 

The determination of whether a Participant is Disabled shall be determined by a
physician mutually agreed upon by the Company and the Participant (and shall be
in accordance with the

 

3

--------------------------------------------------------------------------------


 

provisions of IRC 409A).

 

1.8                               Effective Date.  The term “Effective Date”
shall mean the date first written above.

 

1.9                               ERISA.  The term “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended.

 

1.10                        Normal Retirement Date and Normal Retirement Age. 
The terms “Normal Retirement” and/or “Normal Retirement Date” shall refer to the
date which the Director Separates from Service for any reason other than a
Removal for Cause, and a date on or after which Director has attained the age of
Sixty-Two (62) (the “Normal Retirement Age”).

 

1.11                        Plan Year.  The term “Plan Year” shall mean the
Bank’s fiscal year.

 

1.12                        Removal for Cause.  The term “Removal for Cause” or
“Removed for Cause” shall mean termination of the Director’s service as a member
of the Board of Directors of the Bank by reason of any of the following:

 

(A)                              The willful, intentional and material breach or
the habitual and continued neglect by the Director of his duties;

 

(B)                                The Director’s willful and intentional
violation of (i) any State or Federal banking or securities laws, or of the
Bylaws, rules, policies or resolutions of Bank, or the rules or regulations of
the California Commissioner of Financial Institutions, Board of Governors or the
Federal Reserve System, Federal Deposit Insurance Corporation, or other
regulatory agency or governmental authority having jurisdiction over the Bank,
which has a material adverse effect upon the Bank;

 

(C)                                The Director’s conviction of (i) any felony
or (ii) a crime involving moral turpitude, or the Director’s willful and
intentional commission a fraudulent or dishonest act; or

 

(D)                               The Director’s willful and intentional
disclosure, without authority, of any secret or confidential information
concerning Bank or taking any action which the Bank’s Board of Directors
determines, in its sole discretion and subject to good faith, fair dealing and
reasonableness, constitutes unfair competition with or induces any customer to
breach any contract with the Bank.

 

1.13                        Separates From Service or Termination of Service.
The term “Separation from Service” or “Termination of Service” shall be read and
interpreted consistent with Code Section 409A and any future notices or guidance
related thereto. As the term applies herein to individuals who are serving on
the Board of Directors, but who are not also acting as employees of the Bank,
the term “Separation from Service” shall means the expiration of all

 

4

--------------------------------------------------------------------------------


 

contracts or terms of service under which the Director is performing services as
a member of the Board of Directors, and where expiration constitutes a good
faith and complete termination of the service relationship.

 

If an individual provides services both as an employee of a service recipient
and a member of the board of directors of a corporate service recipient (or an
analogous position with respect to a non-corporate service recipient), the
services provided as an employee are not taken into account in determining
whether the service provider has a separation from service as a director for
purposes of a nonqualified deferred compensation plan in which the service
provider participates as a director that is not aggregated with any plan in
which the service provider participates as an employee under paragraph
(c)(2)(ii) of Code section 409A.

 

1.14                        Years of Service.  The term “Years of Service” shall
mean the twelve (12) consecutive month period beginning on the date on which
Director becomes a member of the Board of Directors of the Bank, and any twelve
(12) month anniversary thereof, during which time Director has consecutively
served on the Board.  Director shall receive credit for a full Year of Service
for any partial year of service after Director has completed one full Year of
Service.

 

2.                                      Scope, Purpose and Effect.

 

2.1                               Contract of Employment.  Although this
Agreement is intended to provide the Director with an additional incentive to
continue to serve as a member of the Board of Directors, this Agreement shall
not be deemed to constitute a contract of employment between the Director and
the Bank nor shall any provision of this Agreement restrict the right of the
Bank to remove or cause the removal of the Director including, without
limitation, by (i) refusal to nominate the Director for election for any
successive term of office as a member of the Board of Directors of the Bank, or
(ii) complying with an order or other directive from a court of competent
jurisdiction or any regulatory authority having jurisdiction over the Bank which
requires the Bank to take action to remove the Director.

 

2.2                               Fringe Benefit.  The benefits provided by this
Agreement are granted by the Bank as a fringe benefit to the Director and are
not a part of any salary reduction plan or any arrangement deferring a bonus or
a salary increase.  The Director has no option to take any current payments or
bonus in lieu of the benefits provided by this Agreement.

 

3.                                      Director Benefit Payment.

 

Normal Retirement.  In the event the Director Separates From Service pursuant to
the terms of Paragraph 1.10 relating to Normal Retirement, then (excluding a
termination under the provisions of paragraphs 3.2 or 4 below), upon such
Separation from Service, Director shall be entitled to be paid an annual
Director Benefit equal to the Applicable Percentage of the Director Benefit
based on Years of Service [i.e. AP% X ($1,000 X Years of Service)]. Payment of
this annual amount shall be made in twelve (12) substantially equal monthly
installments on the first day of each month, with payments commencing the month
following the month in which Director Separates from Service, continuing monthly
thereafter until Director’s death (with 2% annual increase).

 

5

--------------------------------------------------------------------------------


 

 

Upon Disability and Change in Control.  Upon Director’s Disability or upon a
Change in Control, the Applicable Percentage shall be advanced to One Hundred
Percent (100%).

 

In the event of Director’s Disability, then Director shall be entitled to be
paid an annual Director Benefit equal to a One Hundred Percent (100%) Applicable
Percentage of the Director Benefit based on Years of Service [i.e. AP% X ($1,000
X Years of Service)]. Payment of the annual amount shall be made in twelve (12)
substantially equal monthly installments on the first day of each month, with
payments commencing the month following the month in which Director becomes
Disabled and continuing monthly thereafter until Director’s death (with 2%
annual increase).

 

In the event of a Change in Control, then Director shall be entitled to be paid
an annual Director Benefit equal to a One Hundred Percent (100%) Applicable
Percentage of the Director Benefit based on Years of Service [i.e. AP% X ($1,000
X Years of Service)]. Payment of the annual amount shall be made in twelve (12)
substantially equal monthly installments on the first day of each month, with
payments commencing the month following the month in which Director Separates
From Service and continuing monthly thereafter until Director’s death (with 2%
annual increase).

 

4.                                      Removal for Cause.  The Director agrees
that if the Director’s service as a member of the Board of Directors of the Bank
is terminated as a result of a “Removal for Cause”, as defined in subparagraph
1.12 of this Agreement, the Director shall forfeit any and all rights and
benefits the Director may have under the terms of this Agreement and shall have
no right to be paid any of the amounts which would otherwise be due or paid to
the Director by the Bank pursuant to the terms of this Agreement.

 

5.                                      Section 280G Benefits Reduction.  If all
or any portion of the amounts payable to the Director under this Agreement,
either alone or together with other payments which the Director has the right to
receive from the Bank, constitute “excess parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
that are subject to the excise tax imposed by Section 4999 of the Code (or
similar tax and/or assessment), Director shall be responsible for the payment of
such excise tax and Bank (and its successor) shall be responsible for any loss
of deductibility related thereto; provided, however, that Bank and Director
shall cooperate with each other and use all reasonable efforts to minimize to
the fullest extent possible the amount of excise tax imposed by Section 4999 of
the Code.  If, at a later date, it is determined (pursuant to final regulations
or published rulings of the Internal Revenue Service, final judgment of a court
of competent jurisdiction, or otherwise) that the amount of excise taxes payable
by the Director is greater than the amount initially so determined, then the
Director shall pay an amount equal to the sum of such additional excise taxes
and any interest, fines and penalties resulting from such underpayment.  The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by the Bank immediately prior to the change
in control or such other independent accounting firm or advisor as may be
mutually agreeable to Bank and Director in the exercise of their reasonable good
faith judgment

 

6

--------------------------------------------------------------------------------


 

6.                                      Right To Determine Funding Methods.  The
Bank reserves the right to determine, in its sole and absolute discretion,
whether, to what extent and by what method, if any, to provide for the payment
of the amounts which may be payable to the Director under the terms of this
Agreement.  In the event that the Bank elects to fund this Agreement, in whole
or in part, through the use of life insurance or annuities, or both, the Bank
shall determine the ownership and beneficial interests of any such policy of
life insurance or annuity.  The Bank further reserves the right, in its sole and
absolute discretion, to terminate any such policy, and any other device used to
fund its obligations under this Agreement, at any time, in whole or in part. 
Consistent with Paragraph 8 below, the Director shall have no right, title or
interest in or to any funding source or amount utilized by the Bank pursuant to
this Agreement, and any such funding source or amount shall not constitute
security for the performance of the Bank’s obligations pursuant to this
Agreement. In connection with the foregoing, the Director agrees to execute such
documents and undergo such medical examinations or tests which the Bank may
request and which may be reasonably necessary to facilitate any funding for this
Agreement including, without limitation, the Bank’s acquisition of any policy of
insurance or annuity.  Furthermore, a refusal by the Director to consent to,
participate in and undergo any such medical examinations or tests shall result
in the immediate termination of this Agreement and the immediate forfeiture by
the Director of any and all rights to payment hereunder.

 


7.                                      CLAIMS PROCEDURE.


 


7.1                               NAMED FIDUCIARY AND PLAN ADMINISTRATOR. THE
“NAMED FIDUCIARY AND PLAN ADMINISTRATOR” OF THIS DIRECTOR PLAN SHALL BE HERITAGE
BANK OF COMMERCE UNTIL ITS RESIGNATION OR REMOVAL BY THE BOARD.  AS NAMED
FIDUCIARY AND PLAN ADMINISTRATOR, THE BANK SHALL BE RESPONSIBLE FOR THE
MANAGEMENT, CONTROL AND ADMINISTRATION OF THE DIRECTOR PLAN.  THE NAMED
FIDUCIARY MAY DELEGATE TO OTHERS CERTAIN ASPECTS OF THE MANAGEMENT AND OPERATION
RESPONSIBILITIES OF THE DIRECTOR PLAN INCLUDING THE EMPLOYMENT OF ADVISORS AND
THE DELEGATION OF MINISTERIAL DUTIES TO QUALIFIED INDIVIDUALS.


 

7.2                               Claim.  In the event a dispute arises over the
benefits under this Director plan and benefits are not paid to the Director (or
to the Director’s beneficiary[ies], if applicable) and such claimants feel they
are entitled to receive such benefits, then a written claim must be made to the
Named Fiduciary and Plan Administrator named above in accordance with the
following procedures:

 

A.                                   Written Claim.  The claimant may file a
written request for such benefit to the Plan Administrator.

 

B.                                     Claim Decision.  Upon receipt of such
claim, the Plan Administrator shall respond to such claimant within ninety (90)
days after receiving the claim.  If the Plan Administrator determines that
special circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional ninety (90) days
for reasonable cause by notifying the claimant in writing, prior to the end of
the initial ninety (90) day period, that an additional period is required. The

 

7

--------------------------------------------------------------------------------


 

notice of extension must set forth the special circumstances and the date by
which the Plan Administrator expects to render its decision.

 

If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(i)                                     The specific reasons for the denial;

(ii)                                  The specific reference to pertinent
provisions of the Agreement on which the denial is based;

(iii)                               A description of any additional information
or material necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary;

(iv)                              Appropriate information as to the steps to be
taken if the claimant wishes to submit the claim for review and the time limits
applicable to such procedures; and

(v)                                 A statement of the claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

C.                                     Request for Review.  Within sixty (60)
days after receiving notice from the Plan Administrator that a claim has been
denied (in part or all of the claim), then claimant (or their duly authorized
representative) may file with the Plan Administrator, a written request for a
review of the denial of the claim.

 

The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

D.                                    Decision on Review.  The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review.  If the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the claimant prior
to the termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial period.
The notice of extension must set forth the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
its decision.

 

In considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without

 

8

--------------------------------------------------------------------------------


 

regard to whether such information was submitted or considered in the initial
benefit determination.

 

The Plan Administrator shall notify the claimant in writing of its decision on
review.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

(i)                                     The specific reasons for the denial;

(ii)                                  A reference to the specific provisions of
the Agreement on which the denial is based;

(iii)                               A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and

(iv)                              A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a).

 

8.                                      Status as an Unsecured General
Creditor.  Notwithstanding anything contained herein to the contrary: 
(i) Director shall have no legal or equitable rights, interests or claims in or
to any specific property or assets of the Bank as a result of this Agreement;
(ii) none of the Bank’s assets shall be held in or under any trust for the
benefit of the Director or held in any way as security for the fulfillment of
the obligations of the Bank under this Agreement; (iii) all of the Bank’s assets
shall be and remain the general unpledged and unrestricted assets of the Bank;
(iv) the Bank’s obligation under this Agreement shall be that of an unfunded and
unsecured promise by the Bank to pay money in the future; and (v) the Director
shall be unsecured general creditors with respect to any benefits which may be
payable under the terms of this Agreement.

 

Notwithstanding subparagraphs (i) through (v) above, the Bank and the Director
acknowledge and agree that upon request of the Director at any time during the
term of this Agreement, a Rabbi Trust (the “Trust”) shall be established upon
such terms and conditions as may be mutually agreeable between the Bank and the
Director in order to permit the Bank to make contributions and/or transfer
assets to the Trust to discharge its obligations pursuant to this Agreement. 
The principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of the Bank to be used exclusively for discharge of the
Bank’s obligations pursuant to this Agreement and shall continue to be subject
to the claims of the Bank’s general creditors until paid to the Director in such
manner and at such times as specified in this Agreement.

 

9.                                      Miscellaneous.

 

9.1                               Opportunity To Consult With Independent
Advisors.  The Director acknowledges that he has been afforded the opportunity
to consult with independent advisors of his choosing including, without
limitation, accountants or tax advisors and counsel regarding both the benefits
granted to him under the terms of this Agreement and the (i) terms and
conditions which may affect the Director’s right to these benefits and
(ii) personal tax effects of such benefits including, without limitation, the
effects of any federal or state taxes, Section 280G

 

9

--------------------------------------------------------------------------------


 

of the Code, and any other taxes, costs, expenses or liabilities whatsoever
related to such benefits, which in any of the foregoing instances the Director
acknowledges and agrees shall be the sole responsibility of the Director
notwithstanding any other term or provision of this Agreement.  The Director
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects or other personal costs, expenses, or
liabilities applicable to the Director and further specifically waives any right
for the Director, himself, and his heirs, legal representatives, agents,
successors, and assigns to claim or assert liability on the part of the Bank
related to the matters described above in this subparagraph 10.1.  The Director
further acknowledges and agrees that he has read, understands and consents to
all of the terms and conditions of this Agreement, and that he enters into this
Agreement with a full understanding of its terms and conditions.

 

9.2                               Arbitration of Disputes.  All claims, disputes
and other matters in question arising out of or relating to this Agreement or
the breach or interpretation thereof, other than those matters which are to be
determined by the Bank in its sole and absolute discretion, shall be resolved by
binding arbitration before a representative member, selected by the mutual
agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), located in San Francisco, California.  In the event
JAMS is unable or unwilling to conduct the arbitration provided for under the
terms of this Paragraph, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties,
of the American Arbitration Association (“AAA”), located in San Francisco,
California, shall conduct the binding arbitration referred to in this
Paragraph.  Notice of the demand for arbitration shall be filed in writing with
the other party to this Agreement and with JAMS (or AAA, if necessary).  In no
event shall the demand for arbitration be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statute of limitations.  The
arbitration shall be subject to such rules of procedure used or established by
JAMS, or if there are none, the rules of procedure used or established by AAA. 
Any award rendered by JAMS or AAA shall be final and binding upon the parties,
and as applicable, their respective heirs, legal representatives, agents,
successors and assigns, and may be entered in any court having jurisdiction
thereof.  The obligation of the parties to arbitrate pursuant to this clause
shall be specifically enforceable in accordance with, and shall be conducted
consistently with, the provisions of Title 9 of Part 3 of the California Code of
Civil Procedure.  Any arbitration hereunder shall be conducted in San Jose,
California, unless otherwise agreed to by the parties.

 

9.3                               Attorneys’ Fees.  In the event of any
arbitration or litigation concerning any controversy, claim or dispute between
the parties hereto, arising out of or relating to this Agreement or the breach
hereof, or the interpretation hereof, the prevailing party shall be entitled to
recover from the non-prevailing party reasonable expenses, attorneys’ fees and
costs incurred in connection therewith or in the enforcement or collection of
any judgment or award rendered therein.  The “prevailing party” means the party
determined by the arbitrator(s) or court, as the case may be, to have most
nearly prevailed, even if such party did not prevail in all matters, not
necessarily the one in whose favor a judgment is rendered.

 

9.4                               Notice.  Any notice required or permitted of
either the Director or the Bank under this Agreement shall be deemed to have
been duly given, if by personal delivery,

 

10

--------------------------------------------------------------------------------


 

upon the date received by the party or its authorized representative; if by
facsimile, upon transmission to a telephone number previously provided by the
party to whom the facsimile is transmitted as reflected in the records of the
party transmitting the facsimile and upon reasonable confirmation of such
transmission; and if by mail, on the third day after mailing via U.S. first
class mail, registered or certified, postage prepaid and return receipt
requested, and addressed to the party at the address given below for the receipt
of notices, or such changed address as may be requested in writing by a party.

 

 

If to the Bank:

 

Heritage Commerce Corp

 

 

 

150 Almaden Boulevard

 

 

 

San Jose, California 95113

 

 

 

Attn: President

 

 

 

 

 

If to the Director:

 

 

 

9.5                               Assignment.  The Director shall have no power
or right to transfer, assign, anticipate, hypothecate, modify, or otherwise
encumber any part or all of the amounts payable hereunder, nor, prior to payment
in accordance with the terms of this Agreement, shall any portion of such
amounts be: (i) subject to seizure by any creditor of the Director, by a
proceeding at law or in equity, for the payment of any debts, judgments, alimony
or separate maintenance obligations which may be owed by the Director; or
(ii) transferable by operation of law in the event of bankruptcy, insolvency or
otherwise.  Any such attempted assignment or transfer shall be void and
unenforceable without the prior written consent of the Bank.  The Bank’s
consent, if any, to one or more assignments or transfers shall not obligate the
Bank to consent to or be construed as the Bank’s consent to any other or
subsequent assignment or transfer.

 

9.6                               Binding Effect/Merger or Reorganization.  This
Agreement shall be binding upon and inure to the benefit of the Director and the
Bank and, as applicable, their respective heirs, legal representatives, agents,
successors, and assigns.  Accordingly, the Bank shall not merge or consolidate
into or with another corporation, or reorganize or sell substantially all of its
assets to another corporation, firm, or person, unless and until such succeeding
or continuing corporation, firm, or person agrees to assume and discharge the
obligations of the Bank under this Agreement.  Upon the occurrence of such
event, the term “Bank” as used in this Agreement shall be deemed to refer to
such surviving or successor firm, person, entity or corporation.

 

9.7                               Nonwaiver.  The failure of either party to
enforce at any time or for any period of time any one or more of the terms or
conditions of this Agreement shall not be a waiver of such term(s) or
condition(s) or of that party’s right thereafter to enforce each and every term
and condition of this Agreement.

 

9.8                               Partial Invalidity.  If any term, provision,
covenant, or condition of this Agreement is determined by an arbitrator or a
court, as the case may be, to be invalid, void, or unenforceable, such
determination shall not render any other term, provision, covenant, or

 

11

--------------------------------------------------------------------------------


 

condition invalid, void or unenforceable, and the Agreement shall remain in full
force and effect notwithstanding such partial invalidity.

 

9.9                               Entire Agreement.  This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
with respect to the subject matter of this Agreement and contains all of the
covenants and agreements between the parties with respect thereto.  Each party
to this Agreement acknowledges that no other representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid or binding on either party.

 

9.10                        Modifications.  Any modification of this Agreement
shall be effective only if it is in writing and signed by each party or such
party’s authorized representative.

 

9.11                        Paragraph Headings.  The paragraph headings used in
this Agreement are included solely for the convenience of the parties and shall
not affect or be used in connection with the interpretation of this Agreement.

 

9.12                        No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.

 

9.13                        Governing Law.  The laws of the State of California,
other than those laws denominated choice of law rules, and, where applicable,
the rules and regulations of the California Commissioner of Financial
Institutions and the Federal Deposit Insurance Corporation shall govern the
validity, interpretation, construction and effect of this Agreement.

 

9.14                        Gender.  Whenever in this Agreement words are used
in the masculine, feminine or neuter gender, they shall be read and construed as
in the masculine, feminine or neuter gender, whenever they should so apply.

 

10.                               Intentional Act by Director which Precludes
Recovery. Notwithstanding any other provision in this Agreement or anything
contained in this Agreement to the contrary, in the event the Director takes any
intentional action which prevents the Bank from collecting the proceeds of any
life insurance policy which the Bank may happen to own at the time of the
Director’s death and of which the Bank is the designated beneficiary, then:
(1) the Director’s estate or designated beneficiary(ies) shall no longer be
entitled to receive any of the amounts payable under the terms of this
Agreement, and (2) the Bank shall have the right to recover from the Director’s
estate all of the amounts paid to the Director, the designated Beneficiary(ies)
or to the Director’s estate (with respect to amounts paid prior to the
Director’s death or paid to the Director’s estate) or designated beneficiary
(with respect to amounts paid to the designated beneficiary) pursuant to the
terms of this Agreement prior to and after the Director’s death.

 

11.                               Internal Revenue Code Section 409A
Compliance.   Notwithstanding any provision existing in this Agreement or any
amendment thereto, it is the intent of the Bank and the Director that any
payment or benefit provided pursuant to this Agreement shall be made and

 

12

--------------------------------------------------------------------------------


 

paid in a manner, at a time and in a form which complies with the applicable
requirements of IRC Section 409A, in order to avoid any unfavorable tax
consequences resulting from any such failure to comply. Furthermore, for the
purposes of this Agreement, IRC Section 409A shall be read to include any
related or relevant IRS Notices (including but not limited to Notice 2006-79 and
2007-86) and the currently proposed regulations.

 

In accordance with the current restrictions on payouts of deferred compensation,
and with respect to any plan amendment or election in 2008, such amendment or
election may not act as to accelerate any payments or cause any payment to be
made in 2008 that would not otherwise be payable in 2008, nor may it delay any
payment that would otherwise have been made in 2008.

 

The parties reserve the right to amend this agreement as necessary in order to
comply with IRC Section 409A. Furthermore, this Agreement shall be administered
in compliance with IRC Section 409A and the related rules, regulations and
notices.  Any section of this Agreement which violates IRC Section 409A and the
related rules, regulations and notices shall be void and without effect.

 

IN WITNESS WHEREOF, the Director and a duly authorized Bank officer have signed
this Agreement as of the written date.

 

HERITAGE COMMERCE CORPORATION

 

 

 

 

/s/ Lawrence D. McGovern

 

Date:

December 29, 2008

By Lawrence D. McGovern

 

 

Executive Vice President & CFO

 

 

 

 

 

/s/ Jack W. Conner

 

Date:

December 29, 2008

Director

 

 

 

 

 

 

 

 

Witness

 

Witness

 

13

--------------------------------------------------------------------------------